DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2022 has been entered.
Response to Amendment and Status of Claims
	Applicant’s response filed 07/12/2022 has been entered. Claim 1 has been amended, and no additional claims have been added or cancelled. Claims 10-13 remain withdrawn due to a restriction/election requirement. Accordingly, claims 1-2 and 4-13 are pending with claims 1-2 and 4-9 under examination.
	The amendment obviates the previous 102 rejections, which are hereby withdrawn.
Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 4-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad recitation “A magnesium alloy, consisting of 1.2 to 2 wt% of Al, 0.2 to 1 wt% of Mn, 0.6 to 2 wt% of Zn, and 0.2 to 1 wt% of Ca”, and the claim also recites “the remainder comprising Mg and unavoidable impurities” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Specifically, MPEP 2111.03 II. states that the transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim, while MPEP 2111.03 I. states that the transitional phrase “comprising” is open-ended and does not exclude additional, unrecited elements. Thus, while the preamble appears to exclude additional elements, the body of the claim appears to state that unrecited elements may be present. Thus, claim 1 is indefinite because the metes and bounds of the claim are unclear.
Claims 2 and 4-9 are rejected as being dependent from rejected independent claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 5 recites “…the basal texture intensity of the (0002) pole on a normalized RD-TD face of the (0002) pole figured measured by the X-ray diffraction is 5.0 mrd or less”, which is identical to the limitation in independent claim 1. As such, claim 5 fails to further limit the claim on which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20200087767 A1; available as prior art under 102(a)(2)) as evidenced by Inoue et al. (US 20150152527 A1; of record).
Regarding claims 1-2 and 5, Park discloses a magnesium alloy sheet (Abstract) and discloses the following composition:
Element
Instant 
claim 1 (wt%)
Park's alloy (wt%)
Location in reference
Mg
Balance
Balance
Table 1 (Inventive Material 3)
Al
1.2-2
2
Table 1 (Inventive Material 3)
Mn
0.2-1
0-1
[0008], [0037]
Zn
0.6-2
1
Table 1 (Inventive Material 3)
Ca
0.2-1
0.7
Table 1 (Inventive Material 3)


	With regard the Mn content, Park teaches that the magnesium alloy sheet may further include 1 wt% or less of Mn with respect to the total of 100% of the magnesium alloy sheet [0008], [0037]. The alloy does not contain any other elements, which meets the claimed close-ended “consisting of” language in the preamble of claim 1.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
	Thus, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Mn to Inventive Material 3, as Park teaches that it is an optional element. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Mn as doing so suppresses an amount of calcium consumed, which improves the solute dragging effect [0050]-[0053], and that Mn forms a second phase with Al [0051], [0053], which meets the claimed precipitate in claim 2.
With regard to the limitation of “wherein a precipitate comprising Mg, Ca, and Al is dispersed on the (0001) plane of a magnesium matrix”, although Park does not explicitly teach this limitation, Inoue evidences that magnesium alloys most typically possess hexagonal close-packed crystalline structures, in which slip planes at low temperatures, such as at room temperature, are basal planes only (basal refers to the “0001” plane). Furthermore, it is prima facie expected that there is at least a single precipitate (notably, claims 1 and 2 each only require a minimum of 1 – “a” – precipitate) on a 0001 plane of the crystalline structure. Therefore, it is prima facie expected that the magnesium alloy possesses the features in claims 1 and 5 of “the basal texture intensity of the (0002) pole on a normalized RD-TD face of the (0002) pole figured measured by the X-ray diffraction is 5.0 mrd or less” in view of the substantially identical composition and properties of the alloy.
Park further teaches that the particle (i.e. grain) diameter of the microtexture of the magnesium alloy sheet is 5 to 20 µm [0011], which is within the ranges disclosed in the applicant’s specification (see paragraph [0015] of instant spec).
Park teaches that the magnesium alloy sheet has an “Erickson” (Erichsen) value of 9.8 mm, which is within the range disclosed in the applicant’s specification of 6.5 mm or more (see paragraph [0017] of instant spec).
Park teaches that the yield strength of Example 7 (which uses Inventive Material 3) is 167 MPa (Table 2), which is within the ranges disclosed in the applicant’s specification of 120 MPa or higher after solution treatment, or 160 MPa or higher after aging treatment (see paragraph [0017] of instant spec).
Park teaches that the elongation of Example 7 (which uses Inventive Material 3) is 28%, which is within the applicant’s disclosed range of 20% or higher (see paragraph [0017] of instant spec).
Therefore, with regard to the limitation of “the precipitate comprising Mg, Ca, and Al having a plate-like shape having a long side of 3-6 nm and a number density of 1020 to 1024/m3” in claim 1, there is a preponderance of evidence to suggest that the magnesium alloy of Park possesses the above-claimed feature, in view of the substantial similarities of the product, composition, and properties of Park to the applicant’s disclosed alloy product.
Regarding claim 4, Park teaches the alloy of claim 1 above, and as discussed above, teaches that the particle (i.e. grain) diameter of the microtexture of the magnesium alloy sheet is 5 to 20 µm [0011], which is within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
Regarding claim 6, Park teaches the alloy of claim 1 above, and as discussed above, teaches that the magnesium alloy sheet has an “Erickson” (Erichsen) value of 9.8 mm, which is within the claimed range of 6.5 mm or higher. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
Regarding claim 7-8, Park teaches the alloy of claim 1 above, and as discussed above, teaches that the yield strength of Example 7 (which uses Inventive Material 3) is 167 MPa (Table 2), which is within the claimed ranges of 120 MPa or higher after solution treatment in claim 7, or 160 MPa or higher after aging treatment in claim 8. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
Regarding claim 9, Park teaches the alloy of claim 1 above, and as discussed above, teaches that the elongation of Example 7 (which uses Inventive Material 3) is 28%, which is within the claimed range of 20% or higher. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735